Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/05/2021. Claims 1, 4-7 and 9-15 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 7, filed 02/05/2021, with respect to rejection(s) under section 103 have been fully considered and are persuasive. The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to reasonably teach: 
generating, by a server computer, a first executable file set; 
wherein said first executable file set comprises a plurality of first algorithmic functions, wherein said plurality of first algorithmic functions further comprise at least a first function and a second function; 
generating on a display screen of said first client computer device a plurality of icons, wherein said plurality of icons respectively represent said plurality of first algorithmic functions; 

executing, by said first client computer, said first function; 
receiving, by said first client computer, a direction to execute said second function; 
executing, by said first client computer, said second function; 
executing, by said first client computer, said first executable file set; 
generating, by said first client computer, a first client computer result; 
determining, by said server computer, that execution of said first executable set results in said first client computer result.

Additionally, the prior art of record fails to reasonably teach:
generating, by a server computer, a first executable file set; 
wherein said first executable file set comprises a plurality of first algorithmic functions, wherein said plurality of first algorithmic functions further comprise at least a first function and a second function; 
generating, by said first client computer, a first client computer result; 
processing, by said server computer, said first client result to generate a unique verification file name, wherein said unique verification file name comprises a file name and a unique decryption key for said file name; and
authenticating said first client computer, by said server computer, only if said unique decryption key unlocks said file name.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG

Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                             
/DAVID R LAZARO/Primary Examiner, Art Unit 2455